Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant contended that the “ request ” served upon him by respondent constituted an unlawful search under the Fourth Amendment, impermissible compulsion under the Fifth Amendment and a violation of due *1058process under the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals held that appellant’s constitutional rights were not violated. [See 13 N Y 2d 964.]